NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ROBERTO ROJAS-                           No.    16-70518
MONDRAGON,
                                                Agency No. A201-240-589
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Carlos Roberto Rojas-Mondragon, a native of Nicaragua and a citizen of

both Nicaragua and Honduras, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his application for asylum and withholding of removal. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo questions of law. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and grant in part the

petition for review and remand.

      Contrary to Rojas-Mondragon’s contentions, the agency did not err in

designating Honduras as the country of removal, and considering his claims for

relief only related to Honduras, after Rojas-Mondragon provided testimony and

evidence of his Honduran citizenship. See Hadera v. Gonzales, 494 F.3d 1154,

1156 (9th Cir. 2007) (if a noncitizen declines to designate a country, it is proper for

the IJ to order removal “to a country of which the alien is a subject, national or

citizen” (citation and internal quotation marks omitted)); see also Jang v. Lynch,

812 F.3d 1187, 1192 (9th Cir. 2015) (“to receive asylum, a person of dual

nationality must demonstrate a well-founded fear of persecution in both

countries”).

      In denying Rojas-Mondragon’s asylum and withholding of removal claims

the agency found he failed to establish Honduran authorities were unwilling or

unable to protect him from the past harm he alleged or fears will occur upon return

because he did not report the mistreatment and failed to establish that doing so

would have been futile. In reaching its conclusion, the agency did not have the

benefit of our decision in Bringas-Rodriguez v. Sessions, 850 F.3d 1051 (9th Cir.


                                          2                                     16-70518
2017) (en banc). Thus, we grant the petition for review and remand Rojas-

Mondragon’s asylum and withholding of removal claims to determine the impact,

if any, of this decision. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      In light of this disposition, we do not reach Rojas-Mondragon’s remaining

contentions.

      Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.




                                          3                                    16-70518